Case 2:19-cv-12490-CCC-SCM Document 9 Filed 11/04/20 Page 1 of 1 PageID: 57




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

  DISCOVER BANK,                                             Civil Action No.: 19-cv-12490
               Plaintiff,
       v.
                                                                       ORDER
  BRANDON E. PRETLOW,
               Defendant.

CECCHI, District Judge.

       This matter comes before the Court on the motion of Plaintiff Discover Bank (“Plaintiff”)

to remand this matter to state court pursuant to 28 U.S.C. § 1447. ECF No. 6. On September 17,

2020, Magistrate Judge Steven C. Mannion issued a Report and Recommendation (“R&R”) that

Plaintiff’s motion be granted. ECF No. 8. The deadline to file objections to the R&R was October

1, 2020. No objections have been filed thereto.

       The Court has considered the submissions as well as Judge Mannion’s R&R, and for

substantially the same reasons stated therein:

       IT IS on this 2nd day of November, 2020:

       ORDERED that this Court adopts Judge Mannion’s R&R (ECF No. 8); it is further

       ORDERED that Plaintiff’s motion to remand (ECF No. 6) is GRANTED; it is further

       ORDERED this action shall be REMANDED to the Superior Court of New Jersey, Law

Division, Union County; and it is further

       ORDERED the Clerk of the Court shall CLOSE the file in this matter.

       SO ORDERED.



                                                        CLAIRE C. CECCHI, U.S.D.J.
